In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00029-CV




IN RE: NATIONAL INTERSTATE INSURANCE COMPANY




                   Original Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
                                     O R D E R
       On April 9, 2013, National Interstate Insurance Company, relator, filed a petition for writ

of mandamus and a motion for emergency relief. The motion for emergency relief asks this

Court to stay a March 27, 2013, trial court order compelling relator to respond to certain

discovery requests served on it in the underlying lawsuit. More specifically, the order compels

relator to supplement its discovery responses and answer Plaintiff’s Third Request for Production

to Defendant, First Request for Admissions to Defendant, and Second Set of Interrogatories to

Defendant. Under the trial court’s ruling, relator must provide its discovery responses on or

before April 12, 2013.

       After reviewing relator’s petition and motion as well as the response to the motion filed

by Winburn Milk Company, Inc., real party in interest, this Court is of the opinion that the

temporary relief requested should be granted and that the March 27, 2013, order of the trial court

referenced above should be stayed pending the ruling of this Court on relator’s petition for writ

of mandamus.

       Now, therefore, the trial court’s order dated March 27, 2013, compelling National

Interstate Insurance Company to supplement its discovery responses and answer Plaintiff’s Third

Request for Production to Defendant, First Request for Admissions to Defendant, and Second

Set of Interrogatories to Defendant in cause number CV-39658 in the 62nd Judicial District

Court of Hopkins County, Texas, is hereby stayed pending the ruling of this Court on the

mandamus before us in this case.




                                                2
       We direct the real party in interest to file a response to this petition for writ of mandamus,

to be received by this Court on or before April 25, 2013.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: April 11, 2013




                                                 3